Name: Council Regulation (EEC) No 598/82 of 8 March 1982 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Portuguese Republic regarding prepared or preserved tomatoes falling within subheading 20.02 C of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 3. 82 Official Journal of the European Communities No L 73/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 598/82 of 8 March 1982 on the conclusion of the Agreement in die form of an exchange of letters between the European Economic Community and the Portuguese Republic regarding prepared or preserved tomatoes falling within subheading 20.02 C of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Portuguese Republic regarding prepared or preserved tomatoes falling within subheading 20.02 C of the Common Customs Tariff is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regula ­ tion. Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas it is necessary to conclude the Agreement in the form of an exchange of letters between the Euro ­ pean Economic Community and the Portuguese Repu ­ blic regarding prepared or preserved tomatoes falling within subheading 20.02 C of the Common Customs Tariff, Article 2 The President of the Council is hereby authorized to appoint the person empowered to sign the Agreement for the purpose of binding the Community. HAS ADOPTED THIS REGULATION : Article 1 Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. The Agreement in the form of an exchange of letters between the European Economic Community and the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1982. For the Council The President P. MAYSTADT